In re State of Louisiana; — Plaintiff; Applying For Stay, Parish of Orleans, Criminal District Court, Mo. 375-992.
*909Writ granted. The ruling of the trial court granting the defense motion to subpoena the witness’ telephone records is reversed. The trial court abused its discretion in ordering the issuance of the subpoenas. The witness’ personal information, including the telephone numbers of her friends, family and coworkers, should not be supplied to defendant, without a showing of relevancy, admissibility, and specificity of the information sought, especially, as here, where the witness fears for her safety and defendant has no constitutional right to the post-conviction discovery of the information. See State v. Marcelin, 10-2036 (La.10/15/10), 46 So.3d 191 (addressing the prerequisites for pretrial discovery and holding, “[a] far greater particularized showing than the desire to comb through records in an attempt to find something useful for trial is required to justify the court-ordered production of documents outside the scope of the reciprocal discovery provisions of La.C.Cr.P. art. 716729.6”).